Citation Nr: 0427547	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability of the 
nose, to include traumatically deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from September 1959 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for a nose condition.  The rating decision under appeal also 
denied appellant's request to reopen his claims for service 
connection for bilateral hearing loss and tinnitus, based on 
a determination that new and material evidence was not 
received in regard to those claims.  

During the pendancy of the appeal, RO received new evidence 
considered to be material.  RO thereupon issued a Statement 
of the Case that reopened both claims, readjudicated both 
claims, and continued the denial of service connection for 
both claimed disabilities on the merits.

The issue of service connection for disability of the nose is 
addressed in the REMAND section below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and service 
connection for tinnitus was denied by a rating decision in 
February 1998.  Appellant was notified of the denial but did 
not appeal within one year. This was the last final denial of 
those claims for any reason.

2.  Evidence of record at the time of the original denial of 
service connection for bilateral hearing loss and service 
connection for tinnitus consisted of appellant's service 
medical record.

3.  Evidence added to the record in regard to the claimed 
disabilities of bilateral hearing loss and tinnitus since the 
last final denial consists of VA and private medical records, 
lay statements by family members and other veterans, and 
appellant's testimony before the Travel Board. 

4.  The evidence added to the record since February 1998 
relates to unestablished facts necessary to substantiate the 
claims, i.e. that appellant has current bilateral hearing 
loss and tinnitus and a claimed pattern of hearing trauma 
while in service.  This evidence is not cumulative and 
redundant to the evidence of record at the time of the last 
prior formal denial, and raises a reasonable possibility of 
substantiating the claims. 

5.  Competent lay evidence of record shows that appellant was 
subjected to significant acoustic trauma in service.  
Competent and uncontroverted medical evidence of record shows 
that appellant currently has tinnitus and bilateral hearing 
loss to a disabling degree, and that the tinnitus and 
bilateral hearing loss are consequent to the in-service 
acoustic trauma.


CONCLUSIONS OF LAW

1.  Evidence added to the record in regard to bilateral 
hearing loss and tinnitus since the last final denial of 
service connection for those disabilities is new and 
material; the claims for service connection for those two 
conditions are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

2.  With resolution of reasonable doubt in the appellant's 
favor, bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, (2003).

3.  With resolution of reasonable doubt in the appellant's 
favor, tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

In view of the favorable action taken below, it is concluded 
that the provisions of the Veterans Claims Assistance Act of 
2000 (See 38 U.S.C.A. § 5100 et seq.) have been complied 
with.  Therefore, there is no need for additional notice or 
development as to the issues of service connection for 
bilateral hearing loss and tinnitus.  The provisions of the 
VCAA, however, require some additional development of the 
claim for service connection for a disability of the nose, as 
set forth in the REMAND section below.


II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
entrance physical examination in September 1959 is silent in 
regard to any defect of the nose or complaint of tinnitus, 
and hearing per the "whispered voice" test was normal 15/15 
bilaterally.  In-service treatment records show no finding of 
treatment for tinnitus or hearing loss.  Appellant's 
separation physical examination in July 1962 makes no mention 
of tinnitus or ear trouble, and shows audiometric evaluation 
as follows (presumed ASA units converted to ISO units:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
15
15
10
15
LEFT
20
10
15
15
10
20

Appellant filed for service connection for hearing loss and 
tinnitus in January 1998.  RO issued a rating decision in 
February 1998 denying service connection, based upon review 
of appellant's service medical records that showed no 
identified hearing loss or tinnitus during service or at time 
of discharge.  Appellant was notified of the denial but did 
not file an appeal.

A report of contact dated January 2001 shows that appellant 
stated he had not received notification of the disposition of 
his 1998 claim.  RO sent appellant a copy of the 1998 rating 
decision.

Appellant submitted a request to reopen his claims for 
hearing loss and tinnitus in January 2002.  His claim 
document states that he was subjected to noise trauma as a 
tank gunner and that his tinnitus began at that time.

RO sent appellant a duty-to-assist letter in June 2002 
describing the standard for "new and material" evidence 
necessary to reopen a previously adjudicated claim.  
Appellant did not respond.  In September 2002, RO issued a 
rating decision denying service connection for a nose 
disorder and denying appellant's request to reopen his claims 
for service connection for bilateral hearing loss and 
tinnitus.  The only evidence on file at the time of this 
rating was appellant's service medical record (previously 
considered) and appellant's statement on his claim form, 
discussed above.

Appellant submitted a Notice of Disagreement (NOD) in May 
2003 asserting that his hearing loss and tinnitus began with 
exposure to loud noises as a tank gunner in service.  
Appellant spent a significant amount of time on the tank 
gunnery range, without benefit of hearing protection.  The 
condition has worsened over time.

Enclosed with the NOD was a statement by appellant's wife 
stating that she knew appellant before and after service, and 
that appellant complained of ringing in the ears and hearing 
loss since his return from the Army, and that the hearing 
loss has worsened over time.

Also enclosed with the NOD was a statement from appellant's 
brother stating that appellant had good hearing prior to 
service, but that he returned from the Army with complaints 
of hearing loss and ringing in the ears.  The hearing loss 
has worsened over time.  

Also enclosed with the NOD was a treatment record by Dr. 
J.M.W, a private physician, dated December 2002.  Appellant 
complained to Dr. J.M.W. of tinnitus, which began in service 
while appellant served in a tank battalion.  Appellant 
reported that he was aware of the tinnitus when he left 
service.  Appellant denied any noise exposure subsequent to 
service.  Appellant reported that VA gave him hearing aids in 
1997.  

Dr. J.M.W. cited an audiogram that showed an increased 
severity since the previous examination in October 1998:
 

HERTZ - RIGHT EAR

500
1000
2000
3000
4000
AVG.
10/98
N/A
10
50
55
60
36.25
12/02
N/A
10
60
60
65
48.75


HERTZ - LEFT EAR

500
1000
2000
3000
4000
AVG.
10/98
N/A
10
50
60
60
45
12/02
N/A
25
60
65
65
53.75

Dr. J.M.W. noted bilateral neurosensory hearing loss (SNHL) 
in the mid and high frequencies, the bilateral hearing loss 
at 1500 Hz and 2000 Hz having worsened considerably compared 
to the scores in 1998.  Speech discrimination percentages 
were 80 right and 84 left in 2002, compared to 88 right and 
80 left in 1998.

Dr. J.M.W.'s impression was bilateral SNHL and bilateral 
tinnitus that began following appellant's experience in the 
Army.

Appellant's VA treatment records include an audiology note 
from October 2001 showing appellant complained of increased 
hearing loss and severe tinnitus.  The left ear had normal 
hearing through 500 Hz, sloping to moderately severe SNHL.  
The right ear had normal hearing through 1000 Hz, sloping to 
moderately severe SNHL.  Word recognition was fair in the 
left ear (60 percent, down from 88 percent in January 1998) 
and poor-to-fair in the right ear (52 percent, down from 92 
percent in January 1998). 

One year later (October 2002), appellant reported to the VA 
audiology clinic for annual follow-up and reported pain in 
the right ear and decreased hearing in the left ear.  The 
impression was mild, sloping to moderately severe, SNHL in 
the left ear and moderately severe SNHL in the left ear.  
Word recognition was poor-to-fair (56 percent) in the left 
ear and poor-to-fair (48 percent) in the right ear.  

Appellant had a VA audiological consultation for tinnitus in 
March 2003.  Appellant complained of constant, bilateral, 
high-pitched tinnitus that began during military service and 
became worse over the years.  Appellant reported noise 
exposure during service.  Appellant stated that the tinnitus 
affects his ability to sleep, concentrate, and enjoy social 
and recreational activities.  Appellant stated that he was 
aware of the tinnitus 100 percent of the time and annoyed by 
it 75 percent of the time.  Appellant stated that the 
tinnitus has a volume of 8 on a 10-point scale.  Appellant 
stated that hearing aids provide some relief from tinnitus, 
and that he considers the bilateral hearing loss to be a more 
substantial problem than the tinnitus.  The examiner's 
impression was severe tinnitus and mild hyperacusic responses 
to certain sounds.  Appellant's reports, and his scores on 
audiological evaluation, were consistent with substantial 
disruption to life caused by tinnitus and hyperacusis 
associated with sounds.

Private treatment records from Washington Square Clinic for 
the period 1983 to 1985 (received by RO in June 2003) show 
that appellant received intermittent treatment for hearing 
difficulty.  Appellant also complained of "roaring" in his 
left ear and pain in the right ear.  This was reported to 
have been of recent onset.

Appellant testified at a Travel Board hearing in April 2004.  
Appellant testified that while he was stationed in Germany 
his unit was responsible for hosting annual tank gunnery 
exercises, which resulted in significant exposure to acoustic 
trauma from the firing of the 90mm main guns of the tanks 
(Transcript, pg. 4-5).  Firing continued 8 to 9 hours per day 
from March through May (Transcript, pg. 5).  In addition to 
the noise of the main gun, there was also noise from the .30 
and .50 caliber machine guns (Transcript, pg. 6).  The 
ringing in appellant's ears began at that time and has 
continued ever since (Transcript, pg. 6).  Appellant did not 
complain of a hearing problem in service because it was 
considered to be part of the job (Transcript, pg. 7).  After 
discharge from service, appellant complained to friends and 
family about the ringing in his ears, but he did not seek 
medical treatment because he did not have medical insurance 
(Transcript, pg. 7).  After his discharge from service, 
appellant worked as a supply clerk for a coal company and as 
an electrician, at which he was issued ear protection and 
required to use it (Transcript, pg. 7-8).  Appellant has not 
had significant noise exposure since his discharge from 
service (Transcript, pg. 9).

Appellant testified that his unit remained on the tank 
gunnery range for three months, hosting other units as they 
rotated through (Transcript, pg. 14-15).  Appellant 
disregarded his hearing loss during service but the condition 
subsequently became more bothersome (Transcript, pg. 15).  
Appellant has had constant tinnitus since service, which has 
become increasingly louder over time (Transcript, pg. 15-16).  
The tinnitus has now become very annoying, and consists of 
not only a ringing but also a roaring sound that is present 
24 hours per day (Transcript, pg. 16).  VA gave appellant a 
machine that makes background sounds, which provides some 
help when the tinnitus makes it difficult for appellant to 
sleep (Transcript, pg. 16).    

In conjunction with the hearing, appellant also provided the 
documents listed below to be added to the evidence of record.  
The Chairman noted that the evidence was being received with 
a waiver of regional office jurisdiction (Transcript, pg. 2).

Appellant submitted a letter "to whom it may concern" 
letter from veteran R.F.K stating that R.F.K. served as 
appellant's platoon leader and can personally attest that 
appellant suffered noise exposure, without benefit of hearing 
protection, during tank gunnery exercises, and that in fact 
appellant was stationed outside the tank during firing, where 
the noise trauma is even greater.

Appellant submitted a letter from veteran G.T.D. stating that 
G.T.D. served as appellant's First Sergeant in the National 
Guard and can personally attest that appellant was required 
to use explosives to drain swampland.

In May 2004, appellant's service representative submitted 
"to whom it may concern" letters as discussed below from 
Dr. J.M.W. and Dr. D.L.B., along with a waiver of 
consideration by the RO.

The "to whom it may concern" letter from Dr. J.M.W. states 
that an audiogram shows that appellant's hearing has become 
considerably worse than since his previous test in December 
2002.

The "to whom it may concern" letter from Dr. D.L.B. states 
that in Dr. D.L.B.'s opinion appellant's tinnitus and hearing 
loss are related to his military activity in the 1960s.



III.  Analysis

New and Material Evidence

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decision makers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence of record at the time of the last final denial of 
the claim consisted of service medical records.  Evidence 
added to the file thereafter consists of VA and private 
medical records, lay statements by appellant's family and 
fellow veterans, and appellant's testimony before the Travel 
Board in April 2004.

The Board finds that the VA and private medical treatment 
records are material evidence because they establish one 
element essential to service connection not previously of 
record, i.e., the existence of a present disability.  The 
testimony by appellant is material since it describes 
acoustic trauma not previously of record; for the purposes of 
reopening a claim, appellant's testimony is presumed to be 
credible.  Lay statements by appellant's family members are 
material because they establish that appellant's claimed 
disabilities did not pre-exist service and have been chronic 
since his return from service.  Lay statements for 
appellant's fellow veterans are material because they address 
in-service causation due to acoustic and physical trauma.  
The Board accordingly finds that new and material evidence 
has been received and that the claims for service connection 
for bilateral hearing loss and tinnitus should be reopened.  
Appellant's application is therefore granted to that extent.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease of injury; and, 
medical evidence of a nexus between an in-service disease of 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303; Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).  

The first part of the Hickson analysis is medical evidence of 
a current disability. In this case, there is ample medical 
evidence, both from the VA medical examination and from 
private audiological examinations, that appellant currently 
has a hearing loss and tinnitus to a disabling degree.  The 
Board accordingly finds that the first part of the Hickson 
analysis has been satisfied.  It is noted that appellant has 
met the provisions of 38 C.F.R. § 3.385 defining a hearing 
loss disability for VA purposes.

The second part of the Hickson analysis is evidence of an in-
service trauma or disease.  In this case, there is ample lay 
evidence, in the form of appellant's testimony and the form 
of lay statements by fellow veterans, that appellant was 
exposed to a significant degree of acoustic trauma during his 
activities on a tank gunnery range in service.  The Board 
accordingly finds that the second part of the Hickson 
analysis has been satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed disability and a disease or 
injury in service.  In this case, Dr. D.L.B. has submitted a 
letter expressing an opinion that tinnitus and partial 
deafness are related to appellant's military service.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
third part of the Hickson analysis has been satisfied in 
regard to both tinnitus and bilateral hearing loss.

The Board notes that, as an alternative to Hickson, service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).   In this case, all three 
elements of Hensley are satisfied, and entitlement to service 
connection for bilateral hearing loss is shown under Hensley 
as well as under Hickson.   

The Board also noted that there is some evidence of the onset 
of tinnitus, at least in its most annoying form some years 
after service.  While this constitutes some negative 
evidence, there is not, in these records or other records an 
alternative etiology to the onset of the hearing loss or 
tinnitus.  Thus, using the etiology as provided, the evidence 
must be said to at least be in balance.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise, and the benefit-of-the-
doubt rule accordingly applies. 


ORDER

New and material evidence having been received, the claims 
for service connection for bilateral hearing loss and 
tinnitus are reopened.  With resolution of reasonable doubt 
in the appellant's favor, service connection for tinnitus and 
bilateral hearing loss is granted.


REMAND

Under the VCAA, VA is required to provide a medical 
examination when necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (4) (2003).  In this case, additional medical 
evidence or opinion is required to adjudicate the claim for 
service connection for a nasal disability. 

The record shows that appellant currently has a deviated 
septum, and there is lay evidence of an in-service physical 
trauma to the nose.  Deviated septum is a compensable 
disability, if it is trauma-induced and if the nasal passage 
is 50 percent blocked on both sides or completely blocked on 
one side; see 38 C.F.R. § 4.97, Diagnostic Code 6502 (2003).  
However, the record does not show whether appellant's 
deviated septum is consistent with trauma (as opposed to a 
congenital problem) and does not show the degree to which the 
airway is blocked by the deviation.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  Appellant should 
specifically invited to "give us all 
he's got" in regard to the claim. 38 
C.F.R. § 3.159(b)(1) (2003).

2.  RO should arrange an appropriate VA 
medical examination (ear, nose, throat) 
to include an opinion as to whether 
appellant's deviated septum is trauma-
induced, the degree to which the 
deviated septum obstructs the airway, 
and whether it is at least as likely as 
not that the deviated septum is related 
to appellant's military service.  The 
claims folder should be reviewed and 
all clinical findings should be 
reported in detail.  If the examiner(s) 
cannot express an opinion without 
resorting to speculation, that should 
be set out in the record.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for disability of the nose. 

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his representative should be provided with 
a supplemental statement of the case, and afforded a 
reasonable opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



